            CASE 0:20-cv-00871-PJS-LIB Doc. 21 Filed 07/29/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Sahlberg Farms LLC, on behalf of itself                    Case No. 20-cv-00871-PJS-LIB
and all others similarly situated,

                  Plaintiff,
                                                   STIPULATION OF DISMISSAL
       v.                                               WITH PREJUDICE
Bell Bank,

                  Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1), it is hereby stipulated and

agreed, by and between Plaintiff Sahlberg Farms LLC and Defendant Bell Bank, through

their undersigned counsel, that this action, including all claims and defenses that were or

could have been raised herein, shall be dismissed with prejudice and on the merits, with

each party bearing its respective costs, expenses and attorneys’ fees.
        CASE 0:20-cv-00871-PJS-LIB Doc. 21 Filed 07/29/20 Page 2 of 3




Dated: July 29, 2020              JOHNSON BECKER PLLC


                                  By: s/ Timothy J. Becker
                                     Timothy J. Becker (MN Bar No. 0256663)
                                     Jennell K. Shannon (MN Bar No. 0398672)
                                     Jacob R. Rusch (MN Bar No. 0391862)
                                     444 Cedar Street, Suite 1800
                                     St. Paul, MN 55101
                                     (612) 436-1800 (phone)
                                     (612) 436-4801 (fax)
                                     tbecker@johnsonbecker.com
                                     jshannon@johnsonbecker.com
                                     jrusch@johnsonbecker.com

                                     Jeffrey D. Kaliel (pro hac vice)
                                     Sophia Gold (pro hac vice)
                                     KALIEL PLLC
                                     1875 Connecticut Ave., NW, 10thFloor
                                     Washington, D.C. 20009
                                     (202) 350-4783
                                     jkaliel@kalielpllc.com
                                     sgold@kalielpllc.com

                                     Jeff Ostrow (pro hac vice to be filed)
                                     Jonathan M. Streisfeld (pro hac vice to be
                                     filed)
                                     Daniel Tropin (pro hac vice to be filed)
                                     KOPELOWITZ OSTROW FERGUSON
                                     WEISELBERG GILBERT
                                     One W. Las Olas Blvd., Suite 500
                                     Fort Lauderdale, Florida 33301

                                     ATTORNEYS    FOR             PLAINTIFF
                                     SAHLBERG FARMS LLC




                                     -2-
             CASE 0:20-cv-00871-PJS-LIB Doc. 21 Filed 07/29/20 Page 3 of 3




Dated: July 29, 2020                   TAFT STETTINIUS & HOLLISTER LLP


                                       By: s/ Jason R. Asmus
                                           Jason R. Asmus (#0319405)
                                           Jeremy D. Schildcrout (#0399926)
                                       2200 IDS Center
                                       80 South Eighth Street
                                       Minneapolis, Minnesota 55402
                                       Telephone: (612) 977-8400
                                       Facsimile: (612) 977-8650
                                       Email: jasmus@taftlaw.com
                                       Email: jschildcrout@taftlaw.com

                                       ATTORNEYS FOR DEFENDANT BELL
                                       BANK


12726498v1




                                          -3-
